DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/23/2020 and 01/23/2020 have been considered by the examiner. Further, the third party submission submitted on 06/26/2020 complies with 37 CFR 1.290 and has been considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: The text “comprises in amorphous fluoropolymer” should read “comprises an amorphous fluoropolymer”.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities: The text “comprises an opening which opening is spanned by the size selective filter” should read “comprises an opening, wherein the opening is spanned by the size selective filter”.  Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-10, 12-15, 17-20, 22, 27-29, 36 and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 6-8, 10, 15, 17, 22, 27 and 29, use of the term “preferably” to denote a preferred embodiment fails to clearly define the metes and bounds of the claim and renders the claim indefinite. For the purpose of examination, the examiner interprets preferred embodiments as not required. Dependent claims are likewise rejected.
Regarding claims 6-7, 22, 27 and 29, the limitations assert a narrow numerical range that falls within a broader range in the same claim. This renders said claims indefinite. [MPEP 2173.05] For the purpose of examination, the examiner interprets the narrower ranges as preferred embodiments not required. Dependent claims are likewise rejected
Claims 13-14 depend on a cancelled claim. 
Regarding claim 36, the limitations “covered by the combination” is unclear what the combination is referencing. For the purpose of examination, the examiner interprets the comprises the filter and a carrier”.
Regarding claim 39, the limitation “An electronic device, such as a home automation device, a consumer electronics device, a mobile phone, a tablet computer or a watch” fails to clearly define the metes and bounds of the claim and renders the claim indefinite. For the purpose of examination, the examiner interprets the limitation as “An electronic device comprises one of a home automation device, a consumer electronics device, a mobile phone, a tablet computer and a watch”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maki (US 6165336; “Maki”).

Regarding claim 1, Maki discloses, in figures 1 and 5A-5B, a gas sensor (ABSTRACT), comprising a support structure (not enumerated, see figure 1, base material surrounding the gas 

Regarding claim 3, Maki discloses, in figures 1 and 5A-5B, the size selective filter (2) is permeable for the gas to be detected by the sensing element (1) and non-permeable for one or more other gases (col. 10, lines 34-38, examiner notes Maki allows small molecule gases to be detected to diffuse through while larger molecule gases are not able to penetrate into the sensor), wherein the size selective effect of the filter is determined by a size of pores in the filter material in particular wherein the size of the pores in the filter material is dimensional dependent of a molecule of the gas to be detected (col. 10, lines 34-38, “gases containing undetected gases first diffuse into pores with pore sizes controlled to 3-100 .ANG. but gases with larger molecular sizes than pore sizes, for example, kerosene vapor or silicon oligomer is not able to penetrate into the sensor inside”), in particular wherein the size of a majority of the pores in the filter material is dimensioned to let molecules of the gas to be detected pass and to block molecules of one or more other gases, in particular wherein the size of a majority of the pores in the filter material is dimensioned to exceed the size of a molecule of the gas to be detected, and is dimensioned smaller than the size of a molecule of the one or more other gases to be blocked (col. 10, lines 

Regarding claim 34, Maki discloses, in figures 24 and 27, electrodes (42) in electrical communication (¶ 108, examiner notes detection is performed by measuring electrical resistance across the lead wire) with the sensing element (43, 54), a heater (44) in thermal communication with the sensing element (43, 54), and wherein the sensing element (43, 54) comprises metal oxide material (¶ 104 and 111, examiner notes Maki’s sensor element is configured with an N type semiconductor layer formed by coating it with stannic oxide, indium oxide or zinc oxide), wherein the sensing element (43, 54) is configured to detect one of CO (¶ 111, Maki’s element can be sensitized to carbon monoxide).

Claims 1, 6, 10, 15, 17, 22-24 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tschuncky (US 20020033334; “Tschuncky”).

Regarding claim 1, Tschuncky discloses, in Tschuncky’s figure, a gas sensor (ABSTRACT, “electrochemical gas sensor”), comprising a support structure (1) comprising a cavity (not enumerated, see Tschuncky’s figure, examiner notes Tschuncky’s housing has an opening depicted at the top and bottom of the figure with electrodes and membranes disposed inside the housing), a sensing element (5) sensitive to a gas (¶ 0010, Tschuncky’s measuring electrode forms a sensor useful “for measurement of the concentrations of the gases oxygen and 

Regarding claim 6, Tschuncky discloses, in Tschuncky’s figure, the filter (4) material comprises a fluoropolymer (¶ 0017, “Teflon AF”).

Regarding claim 10, Tschuncky discloses, in Tschuncky’s figure, the filter (4) material comprises a copolymer (¶ 0006, “The diffusion membrane is formed of a copolymer from the monomers bis-2,2-trifluoromethyl-4,5-diflu- oro-1,3-dioxol and tetrafluoroethylene”).

Regarding claim 15, Tschuncky discloses, in Tschuncky’s figure, the filter (4) material comprises 2,2-bistrifluoromethyl-4,5-difluoro-1,3-dioxole (ABSTRACT).

Regarding claim 17, Tschuncky discloses, in Tschuncky’s figure, the filter (4) material comprises a copolymer (¶ 0006, “The diffusion membrane is formed of a copolymer from the monomers bis-2,2-trifluoromethyl-4,5-diflu- oro-1,3-dioxol and tetrafluoroethylene”).

Regarding claim 22, Tschuncky discloses (see figure) an average thickness of the filter (4) is less than 20 μm (¶ 0009, Tschuncky diffusion membranes between 1m and 50 m).


Regarding claim 24, Tschuncky discloses, in Tschuncky’s figure, the carrier (9) is one of: gas permeable (¶ 0017, “the porous support membrane is an independent component made of PTFE (polytetrafluoroethylene)”, the examiner asserts PTFE is known to be gas permeable).

Regarding claim 27, Tschuncky discloses, in Tschuncky’s figure, the carrier (9) material comprises a fluoropolymer (¶ 0017, “the porous support membrane is an independent component made of PTFE (polytetrafluoroethylene)”, the examiner asserts PTFE is known fluoropolymer).

Regarding claim 28, Tschuncky discloses, in Tschuncky’s figure, the carrier (9) material comprises or consists of one of Polytetrafluoroethylene PTFE (¶ 0017, “the porous support membrane is an independent component made of PTFE (polytetrafluoroethylene)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tschuncky (US 20020033334; “Tschuncky”) as applied to claim 6 above, and further in view of Bikson (US 6723152; “Bikson”).

Tschuncky fails to explicitly disclose a free fraction per volume of at least 19%.
Bikson teaches, in tables 1-5, .a free fraction per volume of at least 19% (col. 1, lines 40-41, Bikson notes a reference that teaches use of perfluorinated polymers with a fraction greater than 19% and less than 30 percent; col. 2, lines 44-54, Bikson notes blends of first and second polymers are useful for various gas separation applications, see tables 1-5 for various blends with fractions greater than 19% and their permeability coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bikson’s teaching concerning the effect of blending fluoropolymers on the permeability of specific gases to inform Tschuncky on a formulation of a Teflon AF membrane suitable to accept detection gasses while rejecting fouling gasses. Doing so would increase the operable life of the sensor.

Regarding claim 8, Tschuncky fails to explicitly disclose the filter material comprises a homopolymer.
Bikson teaches, in tables 1-5, the filter material comprises a homopolymer (see tables 1-5 for characteristics of 100% monomer formulations and their permeability coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bikson’s teaching concerning the effect of using 100% monomer fluoropolymers on the permeability of specific gases to inform Tschuncky on a 

Regarding claim 9, Tschuncky fails to explicitly disclose the filter material comprises 2,2,4-trifluoro-5-(trifluoromethoxy)-1,3-dioxole.
Bikson teaches the filter material comprises a 2,2,4-trifluoro-5-(trifluoromethoxy)-1,3-dioxole (col. 1, lines 15-30, examiner notes Bikson’s improved membrane material for gas separation is made of 2,2,4-trifluoro-5-trifluoromethoxy-1,3-dioxide (TTD) and tetrafluoroethylene (TFE) copolymers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bikson’s teaching concerning the effect of blending Teflon AF and Hyflon to inform Tschuncky on a formulation of a Teflon AF membrane suitable to improve the gas separation member. Doing so would increase the operable life of the gas sensor.

Claims 12 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tschuncky (US 20020033334; “Tschuncky”) as applied to claim 10 and 17 respectively above, and further in view of Bikson (US 6723152; “Bikson”).

Regarding claim 12, Tschuncky fails to disclose the formulation of the filter copolymer.
 Bikson teaches the first component has a mole fraction between 20% and 99%, and wherein the second component has a mole fraction between 1% and 80% (Tschuncky’s Claim 2 asserts a mole percent of 20% for Hyflon blended with Teflon therefore Teflon is present at 80% mole fraction).


Regarding claim 19, Tschuncky fails to disclose the formulation of the filter copolymer.
 Bikson teaches the first component has a mole fraction between 20% and 99%, and wherein the second component has a mole fraction between 1% and 80% (Tschuncky’s Claim 2 asserts a mole percent of 50-90 % for Hyflon blended with Teflon therefore Teflon is present at 10-50% mole fraction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bikson’s teaching concerning the effect of blending Teflon AF and Hyflon at particular fraction ranges to inform Tschuncky on a formulation of a Teflon AF membrane suitable to improve the gas separation member. Doing so would increase the operable life of the gas sensor.

Regarding claim 20, Tschuncky and Bikson disclose the 2,2-bistrifluoromethyl-4,5-difluoro-1,3-dioxole has a mole fraction of 87%, and wherein the tetraflouroethylene has a mole fraction of 13% (Tschuncky’s Claim 2 asserts a mole percent of 50-90 % for Hyflon blended with Teflon therefore Teflon is present at 10-50% mole fraction).

.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tschuncky (US 20020033334; “Tschuncky”) as applied to claim 23 above, and further in view of Hunziker (US 20150143874; “Hunziker”).

Regarding claim 30, Tschuncky fails to disclose the attachment means of the filter and carrier to the support structure.
Hunziker teaches, in figures 1-2, the venting medium (6) is attached to the support structure (1) by means of an adhesive (5), in particular wherein the adhesive one of: gas tight (¶ 0013-0014, (examiner notes Hunziker’s adhesive contains filled polymers and blocks pores of the venting medium where the adhesive is present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hunziker’s scheme of using an adhesive that is gas tight to connect the filter assembly to a top surface of the support to inform Tschuncky how to connect the diffusion membrane and support to the housing. Doing so increases ease of assembly and would prevent fouling gasses from flowing around the diffusion membrane and damaging the measuring electrode.


Tschuncky fails to disclose the filter is attached to a top surface of the support by an adhesive.
Hunziker teaches in figures 1-2, the venting medium (6) is attached to a top surface (see Hunziker’s figure 1) of the support (Hunziker 3) structure by means of an adhesive (Hunziker 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hunziker’s scheme of using an adhesive to connect the filter assembly to a top surface of the support to inform Tschuncky how to connect the diffusion membrane and support to the housing. Doing so increases ease of assembly.

Regarding claim 32, Tschuncky fails to disclose the carrier faces the cavity and the filter faces an environment of the gas sensor.
However, Applicant has not disclosed that assembling the sensor so that the filter faces away from the hollow space and the carrier faces toward the hollow space is critical or produces unexpected results. As such, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to design gas sensor so that the selective filter faces the environment to be sampled and the carrier faces toward the detection element as a matter of design choice to provide outside access to the filter surface. Do so would increase visible inspection of the filter.
Further Tschuncky fails to disclose the filter is attached to a top surface of the support structure by means of an adhesive

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hunziker’s scheme of using an adhesive to connect the filter assembly to a top surface of the support to inform Tschuncky how to connect the diffusion membrane and support to the housing. Doing so increases ease of assembly.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tschuncky (US 20020033334; “Tschuncky”) as applied to claim 23 above.

Regarding claim 33, Tschuncky fails to disclose a distance between the sensing element and the combination of the filter and the carrier is at least 100 μm.
However, Applicant has not disclosed that a distance of at least 100 μm separating the sensing element and the filter/carrier assembly is critical or produces unexpected results. As such, it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to design gas sensor so that the filter/carrier assembly is at least 100 μm from the sensing element as a matter of design choice to provide adequate exposure of the sensing element to diffusion gas. Do so would increase reliability of the sensor.

Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 6165336; “Maki”) as applied to claim 1 above, and further in view of Hunziker (US 20150143874; “Hunziker”).


It could be argued Maki fails to explicitly disclose a semiconductor chip as a support structure. Further Maki fails to disclose an encapsulation forming the cavity.
Hunziker teaches, in figure 2, the support structure (10, 11) comprises a semiconductor chip (10) supporting the sensing element (1) and an encapsulation (11) at least partially encapsulating the semiconductor chip (10), wherein the encapsulation (11) contributes to forming the cavity (7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hunziker’s scheme of using a die and mold to form the sensor cavity to inform Maki how to configure components to support and connect the diffusion membrane to the sensing arrangement. Doing so increases ease of assembly.

Regarding claim 37, Maki fails to explicitly disclose a semiconductor chip arranged on a circuit board and a cap housing the semiconductor chip.
Hunziker teaches, in figure 2b, the support structure comprises a circuit board (¶ 0009, Hunziker’s semiconductor substrate contacts a printed circuit board providing support), a semiconductor chip (1, 13) arranged on the circuit board (see previous comment) and supporting (¶ 0009, Hunziker’s printed circuit board supports the substrate that, in turn, supports the sensitive element) the sensing clement (1), a cap (14) for housing the semiconductor chip (1, 13), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hunziker’s scheme of using supporting a semiconductor with a circuit board and forming a protective cavity with a silicon cap to inform Maki how to configure components to support and connect the sensing arrangement assembly. Doing so increases ease of assembly.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 6165336; “Maki”) as applied to claim 1 above, and further in view of Yang (US20150226585; “Yang”).

Regarding claim 39, Maki fails to explicitly disclose at least one of a home automation device, a consumer electronics device, a mobile phone, a tablet computer and a watch, comprising the gas sensor.
Yang teaches, in figure 1 and 2, one of a home automation device, a consumer electronics device, a mobile phone, a tablet computer and a watch (¶ 0029, Yang’s environmental sensor is installed in phones, tablets and watches), comprising the gas sensor (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yang’s scheme of providing portable handheld devices with a gas sensor to inform Maki of a target integration for the sensor. Doing so increases the market for the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Resnick (Fluoropolymers 2: Properties, edited by Hougham et al. Plenum Press, New York, 1999, p. 25) teaches the properties and uses of fluoropolymers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856